DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 04/02/2021. Claims 1-2, 10 and 25 are amended. Claim 39 is new. Claims 1-39 are currently pending, with claims 4-5, 7, 11, 13-24, 27, 29-30 and 32-37 withdrawn from consideration.
The objection to the specification is maintained (see below).
The claim objections regarding claims 10 and 25 have been withdrawn due to applicant’s amendment.
The rejection of claims 1-2 and 25, and claims dependent therefrom, under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
The rejection of claims 6, 8, 9 and 26, and claims dependent therefrom, under 35 U.S.C. 112(b) are maintained (see below).
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/02/2021, with respect to the rejection(s) of claim(s) 1-3, 6, 8-10, 12 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Makower; claims 25-26 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a finger base” in claim 26. The instant spec. only discussed a “base” in relation to the hook instead of the finger, and therefore fails to provide antecedent basis for the claimed limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-10, 12, 26, 28, 31 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim recites “the extrusion” in line 2. It is unclear whether the phrase is referring to the extrusion on the first finger, the second finger, or both fingers. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to either the extrusion of the first or second finger.
	Regarding claim 6, the claim recites “the hair grip” in line 2. It is unclear whether “the hair grip” is referring to the first hair grip or the second hair grip as previously introduced in claim 1. Therefore, 
	Regarding claim 8, the claim recites “the hair grip” in line 1. It is unclear whether “the hair grip” is referring to the first hair grip or the second hair grip as previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the hair grip to be referring to either the first hair grip or the second hair grip.
	Further, the claim recites “the finger” in line 2. It is unclear whether “the finger” is referring to the first finger or the second finger as previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the finger to be referring to either the first finger or the second finger.
	Regarding claim 9, the claim recites “the finger” in line 1. It is unclear whether “the finger” is referring to the first finger or the second finger as previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the finger to be referring to either the first finger or the second finger.
	Regarding claim 10, the claim recites “the hair holding position” in line 3. It is unclear whether the phrase is referring to the hair holding position of the first hair grip, the second hair grip or both hair grips. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the hair holding position of either the first or second hair grip.
	Regarding claim 26, the claim recites “the finger” in line 2. It is unclear whether “the finger” is referring to the first finger or the second finger as previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the finger to be referring to either the first finger or the second finger.
	Regarding claim 39, the claim recites “the hair engaging surface” in line 2. It is unclear whether the phrase is referring to the hair engaging surface of the first grip or the second grip as previously 
	Claims 12, 28 and 31 are indefinite due to their dependencies on indefinite base claims 9 and 26.

Allowable Subject Matter
Claims 1-2, 25 and 38 are allowed.
Claims 3, 6, 8-10, 12, 26, 28, 31 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The closest prior art of record, US 5474057 to Makower, cited in the final rejection mailed 01/11/2021, discloses a device capable of grasping hair including first and second fingers and first and second hair grips, but fails to disclose the second finger extending from a handle in a generally parallel direction to the direction of the first finger and spaced apart from the first finger a distance of at least the width of the first finger, and it would not be obvious to one of ordinary skill to modify the device of Makower as claimed, since Makower discloses the first and second fingers sharing a common pivot joint and biased into a juxtaposed position.
	US 2584547 to Cahn discloses a hair grasping device including first and second fingers and first and second hair grips, but fails to disclose the first and second grips including a hair grasping position and a hair holding position, such that the hair grips are configured to secure hair when moved along a longitudinal axis to the hair holding position, and it would not be obvious to one of ordinary skill to modify the device of Cahn as claimed, since Cahn discloses the device already grasping hair in a specific position of the device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771      

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771